DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/02/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 14-25, 28-30, 59, 60, 62, and 64 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 01/05/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 14-25, 28-30, 59, 60, 62, and 64 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 01/05/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 15, 17, 18, 20-25, 28, 29, 59, 60, and 62 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2013/165192 A1) as set forth in the Non-Final Rejection filed 01/05/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1, 16, 19, 20, 21, 23-25, 28, 29, 59, and 62 under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (WO 2013/157515 A1) as set forth in the Non-Final Rejection filed 01/05/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 14 and 16 under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2013/165192 A1) as set forth in the Non-Final Rejection filed 01/05/22 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Takemura (WO 2013/157515 A1) as set forth in the Non-Final Rejection filed 01/05/22 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 64 under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2013/165192 A1) in view of Tanimoto et al. (WO 2015/022988 A1) as set forth in the Non-Final Rejection filed 01/05/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 16-18, 20-22, 24, 28, 29, 59, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0126474 A1).
	Kim et al. discloses the following compound:

    PNG
    media_image1.png
    323
    287
    media_image1.png
    Greyscale

(page 57) such that R3 = A = 

    PNG
    media_image2.png
    89
    124
    media_image2.png
    Greyscale

(with RA = substituted aryl and LA = single bond), R2 = R4 = hydrogen, and R1 = R5 = D =

    PNG
    media_image3.png
    160
    135
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    171
    141
    media_image4.png
    Greyscale

(with RD = hydrogen or two or more instances form a ring and LD = single bond) of Applicant’s Formula (I).  Kim et al. discloses an organic electroluminescent (EL) device (light-emitting diode (OLED)) for the construction of displays comprising the following layers:  anode, hole-transporting region, light-emitting layer comprising its inventive compound, electron-transporting region, and cathode; its inventive compounds serve as host material, as material comprising the hole-transporting region, and/or as material comprising the electron-transporting region ([0005], [0007], [0043]-[0046, [0223], [0229]).  Notice that the entirety of the organic layers interposed between the electrodes is itself a light-emitting layer. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1).
	Kim et al. discloses the compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection.  The compound is shown below:

    PNG
    media_image1.png
    323
    287
    media_image1.png
    Greyscale

(page 57).  Kim et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image5.png
    207
    364
    media_image5.png
    Greyscale

([0057]) where at least one of R41-43 = 

    PNG
    media_image6.png
    135
    181
    media_image6.png
    Greyscale

(among others) ([0165]).  However, Kim et al. does not explicitly disclose the compound as recited by the Applicant.  Nevertheless, it would have been obvious to modify the compound as disclosed by Kim et al. (above) such that R2 = A = 

    PNG
    media_image2.png
    89
    124
    media_image2.png
    Greyscale

(with RA = substituted aryl and LA = single bond) and R3 = hydrogen of Applicant’s Formula (I).  The motivation is provided by the fact that the modification merely involves change in position of the substituted pyridyl group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kim et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success. 

15.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1) as applied above and in further view of Miyata et al. (WO 2016/181773 A1).
	Kim et al. discloses the organic electroluminescent (EL) device (organic light-emitting diode (OLED)) of Claim 59 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Kim et al. discloses that the light-emitting layer comprises host and dopant (emitter) materials; the latter includes fluorescent compounds ([0274], [0291]).  However, Kim et al. does not explicitly disclose a device which emits delayed fluorescence.
	Miyata et al. discloses π-conjugated compounds which exhibits delayed fluorescence; they serve as luminescent materials in the light-emitting layer of an organic EL device, resulting in improved light emission efficiency ([0070], [0073]).  It would have been obvious to incorporate the any of the π-conjugated compounds as disclosed by Miyata et al. as dopant material to the light-emitting layer of the organic EL device as disclosed by Kim et al.  The motivation is provided by Miyata et al. teaches that its (fluorescent) luminescent materials, when used, can improve the life efficiency of an organic EL device.

16.	Claims 1, 14, 15, 17, 18, 20-22, 24, 25, 28, 29, 59, 60, 62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (WO 2016/181773 A1).
	Miyata et al. discloses compounds of the following form:

    PNG
    media_image7.png
    136
    157
    media_image7.png
    Greyscale

([0015]) where D1-2 = electron-donating group (including heterocyclic groups including carbazole ([0031])) and M1-4 = -C-Z (where Z = hydrogen, deuterium, or substituent (only) including electron-withdrawing group A); electron-withdrawing groups include heterocyclic groups comprising pyrimidine ([0043]).  An embodiment is disclosed:

    PNG
    media_image8.png
    163
    139
    media_image8.png
    Greyscale

([0325]) such that R1-2 (or R4-5) = D = 

    PNG
    media_image3.png
    160
    135
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    171
    141
    media_image4.png
    Greyscale

(with RD = hydrogen or two or more instances form a ring and LD = single bond) and R3 = hydrogen of Applicant’s Formula (I).  However, Miyata et al. does not explicitly disclose a compound that fully reads on Applicant’s Formula (I), particularly in regards to the number of A groups.  Nevertheless, it would have been obvious to modify T-57 as disclosed by Miyata et all. such that any one of R4-5 (or R1-2) = hydrogen (the other being A = 

    PNG
    media_image9.png
    87
    121
    media_image9.png
    Greyscale

(with RA = hydrogen and LA = single bond)) of Applicant’s Formula (I).  The motivation is provided by the fact that the modification merely involves the exchange of one group (pyrimidine) for a functional equivalent substituent group (hydrogen) selected from a highly finite list (and easily envisioned from the scope of Miyata et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
	Miyata et al. further discloses an organic EL device (organic light-emitting diode (OLED)) for the construction of displays comprising a light-emitting layer interposed between a pair of electrodes; its inventive π-conjugated compounds comprise the light-emitting layer ([0016]-[0017]).  Miyata et al. discloses that its inventive exhibit delayed fluorescence; they serve as luminescent (or host) materials in the light-emitting layer of an organic EL device, resulting in improved light emission efficiency ([0070], [0073]); the light-emitting layer further includes a host material ([0016], [0073]).

Allowable Subject Matter
17.	Claims 19, 23, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Miyata et al. (WO 2016/181773 A1), which discloses compounds of the following form:

    PNG
    media_image7.png
    136
    157
    media_image7.png
    Greyscale

([0015]) where D1-2 = electron-donating group (including heterocyclic groups including carbazole ([0031])) and M1-4 = -C-Z (where Z = hydrogen, deuterium, or substituent (only) including electron-withdrawing group A); electron-withdrawing groups include heterocyclic groups comprising pyrimidine ([0043]).  An embodiment is disclosed:

    PNG
    media_image8.png
    163
    139
    media_image8.png
    Greyscale

([0325]).  However, it is the position of the Office that neither Miyata et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the nature of the specific R1-5 groups of Formula (I).

Response to Arguments
18.	Applicant’s arguments on pages 10-16 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786